            Case 3:94-cv-02080-GAG Document 1473 Filed 03/18/20 Page 1 of 2




 1                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO
 2

 3    UNITED STATES OF AMERICA,

 4    Plaintiff,
                                                       CASE NO. 94-2080 (GAG)
 5    v.

 6    COMMONWEALTH OF PUERTO
      RICO, et al.,
 7
      Defendants.
 8

 9                            EMERGENCY ORDER REGARDING
                           COVID-19 PRECAUTIONS IN NIJ FACILITIES
10
           The President of the United States has declared a state of national emergency due to the
11
     Coronavirus pandemic. Cases of Coronavirus have already been confirmed in Puerto Rico, and the
12
     Governor’s Office has imposed a curfew and widespread restrictions on business and government
13
     operations. It is critical that the Department of Corrections and Rehabilitation ensure the safety of
14
     youth in its care and custody by having adequate measures in place to protect youth and staff against
15
     the spread of COVID-19, and respond should actual or suspected cases arise.
16
           On Saturday, March 14, 2020, the Department of Corrections and Rehabilitation (DCR)
17
     provided to the Monitor and to the Court a copy of its Protocol for Responding to COVID-19. The
18
     Protocol addresses both adults and youth facilities and includes various provisions to prevent the
19
     introduction and spread of COVID-19 in facilities, and to address suspected cases involving staff.
20
     DCR has continued to provide other pertinent documents to the Monitor developed by its health
21
     care provider, which address the medical response to COVID-19 threats in facilities, and has been
22
     in daily contact with the Monitor regarding steps being taken to safeguard youth in the facilities.
23

24

                                                          1
            Case 3:94-cv-02080-GAG Document 1473 Filed 03/18/20 Page 2 of 2
     Civil No. 94-2080 (GAG)


 1   Unprecedented measures are being taken, and must continue to be taken in DCR youth facilities,

 2   and throughout Puerto Rico, and nationally to address this pandemic.

 3         In order to further safeguard and protect the health, safety and lives of youth detained in the

 4   facilities operated by the DCR, the Court reminds DCR that information shall be provided on a

 5   daily basis, or as requested by the Monitor, including information regarding problems or concerns

 6   with implementation of the above emergency measures, and information regarding any actual or

 7   suspected cases of Coronavirus involving staff, youth in custody, or other individuals who may

 8   have transmitted the virus to these.

 9         The Monitor shall ensure that DCR implements and observes the above measures as well as

10   those identified in the Protocol for Responding to COVID-19 as it relates to youth in DCR’s

11   custody.

12         The Monitor and the undersigned shall remain available around-the clock-as needed in this

13   matter.

14         SO ORDERED.

15         In San Juan, Puerto Rico, this 18th day of March of 2020.

16
                                                                 s/ Gustavo A. Gelpí
17                                                              GUSTAVO A. GELPI
                                                              United States District Judge
18

19

20

21

22

23

24

                                                         2
